Citation Nr: 1720760	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

 Entitlement to an increased rating in excess of 20 percent for lumbar strain with intervertebral disc syndrome (IVDS).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to December 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, denied a rating in excess of 20 percent for service-connected low back disability.  The Veteran filed a notice of disagreement (NOD) later in October 2010.  The RO issued a statement of the case (SOC) in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) also in January 2013.

In January 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.  In connection with the hearing, the Veteran submitted evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

In April 2016, the Board remanded the increased rating claim on appeal to the AOJ.  After accomplishing further action, the AOJ continued to deny the increased rating claim (as reflected in a March 2017 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a January 2015 statement, the Veteran raised the matters of entitlement to an effective date earlier than February 20, 2013 for the award of service connection for radiculopathy of the right and left lower extremities.  In the April 2016 Remand, the Board noted that these matters had not been adjudicated by the AOJ, and referred them for appropriate action.  There is no indication in the record that any action was taken on the Veteran's request and it is, again, referred to the AOJ.  See 38 C.F.R. § 19.9(b) (2016). 


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) recently issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing, "wherever possible," for pain on both active and passive motion, and in weight-bearing and non weight-bearing (as appropriate), and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, 28 Vet. App. at 168-70.

Pursuant to the April 2016 Remand, a VA spine examination was conducted in June 2016 to obtain information as to the severity of the Veteran's service-connected low back disability.  At that time, the examiner reported that he could not conduct range of motion testing "because of too much pain and difficulty in standing up straight."  The examiner further indicated that he was unable to state without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or flare-ups, as the examiner did not witness such activity.  Additionally, the examiner noted that "the Veteran reported flare-ups of the thoracolumbar spine; however, it did not seem like these are flare-ups.  It was also noted that he has daily pain and if he does not take medication, the pain remains."

In December 2016, the AOJ sought an addendum opinion from the June 2016 VA examiner, requesting that the examiner "speculate on the Veteran's [range of motion] in order to provide a more complete picture of the Veteran's back for rating purposes."  The AOJ also requested that the examiner address pain on active and passive motion, and on both weightbearing and non-weightbearing.

Thereafter, in a January 2017 addendum opinion, the  June 2016 VA spine examiner indicated that it was very difficult to speculate on the Veteran's range of motion.  The examiner also noted "the Veteran appeared to be in much pain.  The other issue is that he alleges that he is taking no pain medications.  He has definitive and objective reason to have limited right and left lateral flexion of rotation.  He would likely be limited in flexion, perhaps from 40 to 50 degrees, and would also likely have 10 degrees or less of extension."

For the following reasons, the Board finds that the June 2016 VA examination report and January 2017 addendum opinion do not provide sufficient findings to adequately assess the severity of the Veteran's lumbar spine disability.  

First, the Board notes that, following the June 2016 VA examination, the Veteran submitted a lay statement in which he indicated that he currently takes several prescribed medications that have had very little effect on easing his back pain.  He also reported that, due to his back pain, he was unable to stand up straight, bend down, sit, stand or walk for a long period, drive at times, or sleep.  This statement, coupled with the Veteran's noted symptoms on examination, suggest that the Veteran indeed suffers from flare-ups and potential ankylosis of the spine.  As such, the examination findings are inadequate to adjudicate the claim.  Consequently, the claim must be remanded for a new examination which addresses functional limitations of the thoracolumbar spine during flare-ups,  as well as whether the Veteran's inability to perform range of motion testing is indicative of disability tantamount to ankylosis of the spine. 

Additionally, although the VA examiner attempted to provide an estimate of the Veteran's loss of range of motion, the examiner did not specify or differentiate between range of motion on active and passive motion, and in weight-bearing and non-weight-bearing.  That information, as well as other information responsive to 38 C.F.R. § 4.59 and Correia, is needed to properly evaluate the Veteran's low back disability.

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of his increased rating claim.  See 38 C.F.R. § 3.655 (b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.

The AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal (to particularly include with respect to private (non-VA) medical treatment)), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action to be taken. 

3.  After all records and/or responses are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA spine examination by an appropriate medical professional.

The contents of the entire, electronic claims file (in Virtual VA and VBMS), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees) in active motion, passive motion, weight-bearing, and non weight-bearing. as appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why. 

The examiner should render specific findings as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any (or, has disability comparable to) ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should identify each chronic neurological manifestation of the service-connected lumbar spine disability other than radiculopathy.  For each identified manifestation, the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation.

Further, considering all orthopedic and neurological findings, the examiner should render specific findings for evaluating intervertebral disc syndrome (IVDS)-specifically, comment as to the total duration and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months: (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall, 11 Vet. App. at 268.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal .

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, apply the provisions of 38 C.F.R. § 3.655 (b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority (to include consideration of whether staged rating of the disability is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


